DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2005/0168815) in view of Burke (US 6,353,508).
As to claim 13, Maruyama discloses in figure 6: a liquid crystal display panel 40; a first polarizer 30 which is disposed on a first surface of the display panel and comprises a plurality of first regions 32a (right eye) and a plurality of second regions 32b (left eye), the plurality of first regions and the plurality of second regions being alternately distributed in a first direction, wherein a polarization direction of each of the plurality of first regions is perpendicular to a polarization direction of each of the plurality of second regions; a third polarizer 62a (right eye) and a fourth polarizer 62b (left eye) which are arranged side by side, wherein a polarization direction of the third polarizer being perpendicular to a polarization direction of the fourth polarizer; wherein the polarization direction of each of the plurality of first regions 32a (right eye) of the first 
Maruyama does not disclose a lens.  Burke discloses in figures 1-2 and the abstract, combining a polarizing layer 11 with a Fresnel lens 12 having concentric circles in order to enhance the apparent depth of the images being viewed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama by combining a Fresnel lens with each of the third and fourth polarizers of Maruyama in order to enhance the apparent depth of the images being viewed.  Because Burke disclose the polarizing layer 11 being above the Fresnel lens layer 12, the third and fourth polarizers would be located on a side of the lens distal to the display panel.  Furthermore, because Burke discloses a polarizing layer 11 which cover the surface of the Fresnel lens layer 12, the combination of the third and fourth polarizers would cover the second surface of the lens layer.
As to claim 2, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 13.  Maruyama further discloses in figure 6 that the first surface is a light emitting surface of the display panel.
As to claim 3, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 13.  Maruyama further discloses in figure 6 that the plurality of first regions 32a and the plurality of second regions 32b are 
As to claim 4, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 3.  Maruyama further discloses in figure 2 and paragraph [0042] that the display panel comprises a plurality of sub-pixels arranged in an array, a row direction of the array is the first direction and a column direction of the array is the second direction, an orthographic projection of each of the plurality of first regions and the plurality of second regions on the display panel covers 1 column of the sub-pixels.
As to claim 8, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 13.  Furthermore, the viewing system comprising the polarizers of Maruyama in combination with the Fresnel lens as disclosed by Burke does not comprise a liquid crystal layer.
	As to claims 11 and 18, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claims 13 and 8.  Furthermore, because the third and fourth polarizers of Maruyama are attached, the Fresnel lens corresponding to the third polarizer and the Fresnel lens corresponding to the fourth polarizer would be combined to form a one-piece Fresnel lens, with the third polarizer and the fourth polarizer disposed on a flat surface of the one-piece Fresnel lens.
As to claim 12, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 11.  Furthermore, the one-piece 
As to claim 15, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 4.  Maruyama further discloses in figure 6 that the first regions 32a and the second regions 32b have the same width.  Therefore, the orthographic projections of the plurality of first regions and the plurality of second regions on the display panel each cover a same number of columns of the sub-pixels.
As to claim 16, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 13.  Maruyama further discloses in figure 6 that there is no gap between the third polarizer 62a and the fourth polarizer 62b.
As to claim 17, Maruyama in view of Burke discloses all of the elements of the claimed invention discussed above regarding claim 13.  Furthermore, because the Fresnel lens corresponding to the third polarizer and the Fresnel lens corresponding to the fourth polarizer are combined to form a one-piece Fresnel lens, the viewing device comprises only one lens.
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.  Applicant argues that Burke’s teaching of enhancing image depth applies to two dimensional images instead of the left and right eye images in a three dimensional display as disclosed by Maruyama.  However, Burke’s teaching of enhancing image depth does not appear to be limited to two dimensional images, and appears to be equally applicable to a three dimensional display such as Maruyama.  .
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art taught or fairly suggested a head mounted display device comprising the combination required by claim 5, wherein the display device further comprises a second polarizer disposed on a side of the display panel distal to the first polarizer, and the second polarizer comprises a plurality of third regions and a plurality of fourth regions, the plurality of third regions and the plurality of fourth regions being Claim 6 is objected to by virtue of its dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871